Case 0:19-cv-61084-RNS Document 72 Entered on FLSD Docket 05/27/2021 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

  _______________________________________
  UNITED STATES OF AMERICA,                 )
  the States of Arkansas, California,       )
  Colorado, Connecticut, Delaware,          )
  Florida, Georgia, Illinois, Indiana,      )
  Iowa, Louisiana, Maryland,                )
  the Commonwealth of Massachusetts,        )
  Michigan, Minnesota, Missouri,            )    Case No.: 19-CV-61084
  Montana, Nevada, New Jersey,              )
  New Mexico, New York, North Carolina,     )    Judge: Hon. Robert N. Scola, Jr.
  Oklahoma, Rhode Island, Tennessee, Texas, )
  Vermont, the Commonwealth of Virginia,    )
  Washington, and the District of Columbia, )
  ex rel. AMBER WATT,                       )
                                            )
          Plaintiff,                        )
  v.                                        )
                                            )
  VIRTUOX, INC.                             )
          Defendant.                        )
                                            )
  _______________________________________)

                            VIRTUOX, INC.’s REPLY
           TO RELATOR’S OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                                K&L GATES LLP

                                                Mallory M. Cooney
                                                John H. Lawrence, pro hac vice
                                                Mark A. Rush, pro hac vice
                                                Joshua I. Skora, pro hac vice
                                                Southeast Financial Center, Suite 3900
                                                200 South Biscayne Boulevard
                                                Miami, FL 33131-2399
                                                T: (305) 539-3300
                                                F: (305) 358-7095
                                                mallory.cooney@klgates.com
                                                john.lawrence@klgates.com
                                                mark.rush@klgates.com
                                                joshua.skora@klgates.com

                                                Attorneys for VirtuOx, Inc.


  504767698.4
Case 0:19-cv-61084-RNS Document 72 Entered on FLSD Docket 05/27/2021 Page 2 of 7




         Defendant VirtuOx, Inc. (“VirtuOx”), by and through its undersigned counsel, submits the
  following Reply in Support of its Request for Judicial Notice. As set forth in detail below, Relator’s
  opposition entirely misses the mark, as VirtuOx’s Request for Judicial Notice (“Request”)
  involves seven (7) publicly available records published by core federal governmental agencies
  (“Requested Documents”)—namely, the U.S. Department of Health and Human Services
  (“HHS”), the Centers for Medicare & Medicaid Services (“CMS”), and the U.S. Department of
  Justice (“DOJ”). Relator’s Opposition to the Request entirely fails to address the public nature of
  these documents, case law from the Eleventh Circuit and the District Court for the Southern
  District of Florida supporting judicial notice of these records, and the central relevance of these
  records in determining whether or not Relator can legally establish her claims in this matter—
  which she cannot. As the records that VirtuOx seeks to judicially notice are the type the accuracy
  of which cannot be reasonably questioned and are directly relevant to the myriad of claims Relator
  has raised against VirtuOx, the records should be judicially noticed by this Court.
                                             ARGUMENT
    I.   The Documents For Which VirtuOx Requested Judicial Notice Fall Squarely Within
         The Types of Adjudicative Facts Contemplated by Fed. R. Evid. 201
         Relator’s attempt to paint the Requested Documents as those for which judicial notice is
  unavailable entirely lacks support. Indeed, the Requested Documents are “right down the middle”
  in terms of the type of documents that the Eleventh Circuit and this Court have recognized as being
  appropriate for judicial notice.
             A. The Court May Judicially Notice the Requested Documents Without
                Identification of Particular Facts to Be Noticed
         Relator’s unsupported arguments regarding specific facts to be noticed misstate the
  Eleventh Circuit’s approach to judicial notice of government documents. Instead, this Court may
  judicially notice the Requested Documents without the identification of specific facts within those
  documents.
         According to this Court and its own case law, under Federal Rule of Evidence 201, “the
  court can take judicial notice of ‘[p]ublic records and government documents available from
  reliable sources on the Internet,’ such as websites run by governmental agencies.” Pyure Brands,
  LLC v. Nascent Health Sci. LLC, No. 1:18-CV-23357-UU, 2019 WL 7945226, at *3 (S.D. Fla.
  Mar. 4, 2019) (quoting Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1033 (C.D.
  Cal. 2015)); see also Setai Hotel Acquisition, LLC v. Miami Beach Luxury Rentals, Inc., No. 16-

                                                    1
Case 0:19-cv-61084-RNS Document 72 Entered on FLSD Docket 05/27/2021 Page 3 of 7




  21296-Civ-Scola, 2017 WL 3503371, at *7 (S.D. Fla. Aug. 15, 2017) (noting the lack of a
  reasonable or understandable objection to a court taking “judicial notice of information publically
  available from an official government website”).
           Relator does not cite to any authority from the Eleventh Circuit or the Southern District of
  Florida that requires a party to specify the exact facts to be noticed when a government document
  is submitted to the court for judicial notice.1 Instead, there exists a myriad of cases in the Eleventh
  Circuit and the Southern District of Florida where courts took judicial notice of such documents
  without identifying the particular facts to be noticed within those documents.2 See, e.g., Nationwide
  Van Lines, Inc. v. Transworld Movers Inc., No. 20-13101, 2021 WL 1663539, at *2 (11th Cir.
  Apr. 28, 2021) (“Taking judicial notice of a public record from the registry of the United States
  Patent and Trademark Office [USPTO] ‘did not transform [the] motion to dismiss into a motion
  for summary judgment.’”) (citing Garfield v. NDC Health Corp., 466 F.3d 1255, 1260 n.2 (11th
  Cir. 2006) (affirming judicial notice of documents filed with the Securities and Exchange
  Commission))); 7020 Ent., LLC v. Miami-Dade Cnty., No. 20-25138-Civ-Scola, 2021 WL 516282,
  at *1 n.1 (S.D. Fla. Feb. 11, 2021) (taking “judicial notice of the state and county emergency and
  executive orders available from official government websites” and “further find[ing] that many of
  these documents are indisputably authentic”), appeal filed 7020 Ent., LLC v. Miami-Dade Cnty,
  No. 21-10712 (11th Cir. Mar. 4, 2021); Pyure Brands, LLC, 2019 WL 7945226, at *3 (granting
  motion for judicial notice of screenshots of the USPTO website); Dixon v. Allergan USA, Inc., No.
  14-61091-CIV, 2015 WL 13777064, at *2 (S.D. Fla. Apr. 2, 2015) (taking judicial notice of FDA
  documentation concerning pre-market approval of a medical device readily accessible on the
  FDA’s website).
           Therefore, this Court may judicially notice that the Requested Documents exist and “the
  contents say what they say,” without VirtuOx identifying particular facts within the Requested
  Documents for judicial notice. See In re Takata Airbag Prod. Liab. Litig., 396 F. Supp. 3d 1101,
  1129 (S.D. Fla. 2019) (declining to judicially notice the disputed contents of a plea agreement, yet
  judicially noticing the fact that a defendant “entered into a court-approved criminal plea agreement


  1
    Rather, Relator dedicates three (3) pages of her opposition brief discussing a Ninth Circuit case that has not been
  adopted by any court in the Eleventh Circuit. Nor does Relator’s red herring dissection of the cases cited in VirtuOx’s
  Request support her positions.
  2
    Several of these opinions were issued after the Ninth Circuit’s ruling in Khoja v. Orexigen Therapeutics, Inc., 899
  F.3d 988 (9th Cir. 2018).

                                                            2
Case 0:19-cv-61084-RNS Document 72 Entered on FLSD Docket 05/27/2021 Page 4 of 7




  and that the contents say what they say” (emphasis added)); see also id. at 1122 n.3 (taking judicial
  notice of the fact that certain petitions were filed with the National Highway Traffic
  Administration (“NHTSA”) “and that the contents say what they say” without noticing the
  contents for their truth (emphasis added)).
               B. The Requested Documents Are Relevant to Determination of Relator’s Claims
           The Requested Documents are also proper for judicial notice because they are relevant to
  determination of Relator’s claims, contrary to Relator’s incorrect arguments that the Requested
  Documents “are in no way specific to any party or claim in this action.” ECF No. 71, at 4.3
           “Adjudicative facts are facts that are relevant to a determination of the claims presented in
  a case.” Dippin’ Dots, Inc. v. Frosty Bites Distrib., LLC, 369 F.3d 1197, 1204 (11th Cir. 2004)
  (emphasis added). Indeed, the Requested Documents are not simply relevant here—they directly
  bear on whether VirtuOx could have violated the False Claims Act (“FCA”). Put differently, the
  Requested Documents are sub-regulatory and other guidance directly applicable to whether
  Relator articulated cognizable claims in her Complaint, satisfied the standards set forth in Federal
  Rules of Civil Procedure 8(a) and 12(b)(6), and should have her claims dismissed.
           For example, Exhibit A to the Request is CMS Pub. 100-20, Transmittal 173 (Aug. 16,
  2005) (“Transmittal 173”), the sole sub-regulatory guidance that exists regarding pulse oximetry
  testing and billing and, as explained in VirtuOx’s Motion to Dismiss, the replacement to CMS
  Pub. 100-20, Transmittal 166 (July 22, 2005) (“Transmittal 166”).4 There is simply no basis not to
  notice Transmittal 173—the sub-regulatory guidance actually in force and effect—when Relator
  appended the substantively identical, yet outdated, Transmittal 166.5 Cf. 7020 Ent., LLC, 2021 WL
  516282, at *1 n.1 (taking judicial notice of state and county emergency and executive orders
  available from official government websites and finding that many were “relied upon by the
  Plaintiffs in their complaint as they are earlier versions of government documents discussed
  throughout the Plaintiffs’ pleading” (citation omitted)); Padilla v. Porsche Cars N. America, Inc.,
  391 F.Supp.3d 1108, 1115 n.2 (S.D. Fla. 2019) (taking judicial notice of a public disclosure to the
  NHTSA, in part, because “Plaintiffs explicitly rel[ied] on the [disclosure] in support of their


  3
    Further, Relator offers no case law support for her contention that the documents must be “specific” to the parties.
  4
    Transmittal 166 is appended as Exhibit 2 to Relator’s Complaint. See ECF No. 62, Ex. A, at 1.
  5
    Transmittal 173 replaced Transmittal 166 less than one month after Transmittal 166’s issuance. ECF No. 62, Ex.
  A, at 1. Transmittal 173 revised the guidance’s implementation date but “[a]ll other information remain[ed] the
  same.” Id.

                                                             3
Case 0:19-cv-61084-RNS Document 72 Entered on FLSD Docket 05/27/2021 Page 5 of 7




  claims. Therefore, for this additional reason, the Court finds it appropriate to consider the
  [disclosure] at this motion to dismiss stage.” (citations omitted)).
            Transmittal 173, together with the CMS publications appended as Exhibits E, F, and G,
  bear directly on VirtuOx’s legal inability to violate the FCA in that the Requested Documents do
  not contain any prohibitions against the locality from which VirtuOx bills. As such, these
  government documents significantly affect Relator’s ability to plausibly state a claim that VirtuOx
  violated the FCA. Moreover, Exhibits B, C, and D are prosecutorial guidance documents and an
  HHS advisory opinion, the contents of which, again, bear directly on VirtuOx’s inability to violate
  the FCA as a matter of law.
            As these documents are relevant to the determination of Relator’s ability to legally establish
  her claims, they are proper for judicial notice.6
      II.   This Court May Take Judicial Notice of DOJ and HHS Documents, Regardless of
            Their Disclaimers
            While Relator may dispute the interpretation of Exhibits B and D as applied to her
  Complaint, she cannot dispute the existence of the documents, their authenticity, or their contents.
  See 7020 Ent., LLC, 2021 WL 516282, at *1 (finding many state and county emergency and
  executive orders available from official government websites “indisputably authentic”); Dixon,
  2015 WL 13777064, at *2 (finding government agency’s website was a “source that cannot
  reasonably be questioned”). Therefore, regardless of the disclaimer contained in the documents,
  the Court may judicially notice that Exhibits B and D exist and that “the contents say what they
  say.” In re Takata Airbag Prod. Liab. Litig., 396 F. Supp. 3d at 1129. It is for the Court to
  determine the legal import and application of these documents to VirtuOx’s Motion to Dismiss.

                                                  CONCLUSION
            For the reasons set forth herein, VirtuOx respectfully requests that the Court grant its
  Request for Judicial Notice in Support of its Motion to Dismiss.




  6
   If this Court chooses not to judicially notice the requested documents as adjudicative facts, it may still judicially
  notice them as legislative facts. See Linan v. Carnival Corp., No. 09-22849-CV, 2010 WL 1956801, at *2 (S.D. Fla.
  Apr. 22, 2010), report and recommendation adopted, No. 09-22849-CIV, 2010 WL 1956805 (S.D. Fla. May 14,
  2010).

                                                            4
Case 0:19-cv-61084-RNS Document 72 Entered on FLSD Docket 05/27/2021 Page 6 of 7




     Dated this 27th day of May, 2021.

                                             /s/ Mallory M. Cooney
                                             Mallory M. Cooney
                                             K&L GATES LLP
                                             Mallory M. Cooney
                                             John H. Lawrence, admitted pro hac vice
                                             Mark A. Rush, admitted pro hac vice
                                             Joshua I. Skora, admitted pro hac vice
                                             Southeast Financial Center, Suite 3900
                                             200 South Biscayne Boulevard
                                             Miami, FL 33131-2399
                                             T: (305) 539-3300
                                             F: (305) 358-7095
                                             mallory.cooney@klgates.com
                                             john.lawrence@klgates.com
                                             mark.rush@klgates.com
                                             joshua.skora@klgates.com

                                             Attorneys for VirtuOx, Inc.




                                         5
Case 0:19-cv-61084-RNS Document 72 Entered on FLSD Docket 05/27/2021 Page 7 of 7




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on May 27, 2021, the foregoing Reply to Relator’s
  Opposition to Request for Judicial Notice was filed via ECF filing, which will serve all counsel of
  record in the above-referenced matter.

                                                       /s/ Mallory M. Cooney
                                                       Mallory M. Cooney




                                                  6
